Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 24 February 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 3, 11-12, 14, 18-19, 25, 27 and 29-37 have been canceled. All of the said claims were canceled in a previous filing.
2. No new Claims have been added.
3. Claims 13 and 17 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 102 and double patenting.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claims 17-24, 26 and 28 under 35 U.S.C. 112, first paragraph, for lack of enablement for treating a condition as broadly encompassed by claim 17 has been overcome by amendment. Claim 17 is now drawn to a method of treating a wound for which enablement is seen (Support at page 16, first paragraph-Specification).
6. The rejection of Claims 1-2, 4-10, 13, 15-17, 20-24, 26 and 28 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, has been withdrawn in view of applicant’s remarks.

	Claims 1-2, 4-10, 13, 15-17, 20-24, 26 and 28 are pending in the case.
The following rejections are necessitated by Applicant's amendment filed 24 February 2022 wherein the limitations in pending claims 13 and 17 have been amended. In claim 13 the recitation ‘or a derivatized agaroid’ has been deleted. In claim 17 the term ‘condition’ has been replaced by the term ‘wound’ and the recitation ‘and one or more beneficial agents’ has been added. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-10, 13, 15-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mooney et al (WO 2007/070660A2; cited in IDS filed 11/13/2019; of record).
Mooney et al teaches a scaffold composition from agarose. The scaffold has a plurality of micropores (page 5, second and third full paragraphs; page 47: see under Scaffold Preparation for making scaffolds with interconnected pores; limitations of claim 1-agaroid composition with interconnected pores). The scaffold composition can be non-covalently associated with bioactive substances including different types of cells, DNA and a cell adhesion ligand (page 5, last para through page 6, second para; page 28, para below second table through page 28, second full para; part of the limitation of claim 1 regarding beneficial agents, limitations of claims 2 and 15). The scaffold composition can also include collagen, hyaluronic acid and hydroxyapatite (page 5, second full paragraph; page 27, table-entries 2, 4 and 5-HA is hydroxyapatite, see abbreviations below table; limitation of claim 4). The scaffold comprises a polymer matrix, which could be an agarose gel. Sheet like scaffolds seeded with stem cells and/or keratinocytes are used as bandages or wound dressings for regeneration of tissues (page 18, first full paragraph; page 4, first para; page 16, second para; limitations of claim 10-sheet is same as mat). The scaffolds may be crosslinked for controlling the rate at which cells exit. (page 15, last para; page 25, first full para; as in claim 13). The scaffold comprising the agaroid are lyophilized (page 22, first para under sub-title: Device construction; lyophilization is freeze-drying as in claim 16). 
The above teachings of Mooney also read on claims 5-9. Claims 5-9 are product-by-process claims, which are product claims. The recitations regarding the process steps used are not given patentable weight. 
Product-by-Process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.
“Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	Therefore, Mooney et al anticipates claims 1-2, 4-10, 13, 15-16.
Response to Applicant’s Remarks
Applicant has traversed the rejection of Claim(s) 1-2, 4-10, 13, 15-16 are rejected under 35 U.S.C. 102(a)(2) over Mooney arguing that Mooney fails to teach every requirement of claim 1. The agaroid of the present disclosure is made from solid agaroid and has the properties of a solid. In contrast, Mooney’s scaffold composition is in the form of a hydrogel (page 18 of Mooney). Example 2 of Mooney (pages 47-48) is directed to the preparation of an agarose scaffold and describes how alginate becomes a complete gel to construct its scaffold. A naturally occurring polymer, such as agarose, is not an agaroid structure made from essentially solid agaroid. Nor is an alginate hydrogel a structure made from solid agaroid.
Mooney does not disclose, teach or even suggest an agaroid structure made form essentially solid agaroid. In contrast to claimed applicant’s composition comprising an agaroid structure made from essentially agaroid having a plurality of interconnected pores. Mooney merely discloses gelatinous structures-there is no mention of essentially solid material (see Applicant’s precipitates describe on page 13-14 in specification). The Office action is alleging that the plurality of micropores of Mooney’s scaffold is somehow equivalent to the claimed interconnected pores of instant claim 1. The paragraph relied upon in Mooney (page 5, second and third full paragraphs) does not provide any information regarding interconnected porosity as in claim 1 nor does it teach how to obtain an agarose having a plurality of interconnected pores. Mooney does not anticipate claim 1 and the dependent claims. Withdrawal of rejection is requested (pages 11-14 of Remarks).
Applicant’s arguments have been considered but are not found to be persuasive. A hydrogel is just one of the embodiments of Mooney’s invention. Mooney teaches that its scaffold can be made from agarose. According to Mooney, the scaffold composition can be regulated by engineering the material for pore size, density, crosslinking, stiffness, toughness (page 2, second paragraph). This tells the artisan that the agarose composition can be made stiff and tough like a solid. Applicant stated in their arguments for the traversal of rejection under 35 USC 112, second paragraph that a suitable agaraoid may be agarose. The specification, at page 23, teaches a three-dimensional scaffold which can be a porous sponge. Therefore, the scaffold made of agarose with pores and beneficial agents as taught by Mooney reads on solid agaroid structure as in claim 1. Mooney does not have to expressly mention that its scaffold is of essentially solid material.
At page 5, third full paragraph, Mooney just states that in one example, the scaffold is microporous with aligned pores. This does not mean that his scaffolds have only aligned pores. The pores can also be heterogeneous and random, which indicates that they can be interconnected (page 17, first full paragraph). At page 47, Mooney teaches scaffold preparation, wherein scaffolds with interconnected pores using wire porogens is made. This is the method also disclosed in the instant specification (page 11, second full paragraph). Therefore, the teachings of Mooney anticipate Claim(s) 1-2, 4-10, 13, 15-16. The rejection is maintained.

Claim(s) 17, 21-24, 26 and 28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mooney et al (WO 2007/070660A2; cited in IDS filed 11/13/2019; of record)
Mooney et al teaches a method of treating a patient in need of tissue regeneration, replacement or repair, comprising implanting a scaffold (scaffold comprising agarose structure/agaroid structure in the instant case) in or near the tissue. According to Mooney the other components that can be included in the scaffold composition like growth factors etc., promote wound healing (page 32, second full para; page 4, first para; method of claim 17 and limitation of claim 24).
Sheet like scaffolds seeded with stem cells and/or keratinocytes are used as bandages or wound dressings for regeneration of tissues (page 4, first para; page 16, second para; as in claim 21 and claim 28).
Growth factors (RGD) can be incorporated into the scaffold to enhance bone and cartilage tissue formation (page 25, last para, page 27, Table, first entry; bone supplement as in claim 22).
Claim 1 of Mooney at page 57 teaches the inclusion of a bioactive substance in the scaffold (limitation of claim 23).
Mooney teaches that the agaroid can be introduced into the body in ungelled form where it gels in situ. This reads on claim 26-contacting an area of the mammalian body comprises filling or bulking soft tissue with the composition.
Therefore, Mooney anticipates Claims 17, 21-24, 26 and 28.

Response to Applicant’s Remarks
Applicant has traversed the rejection of claim 17 arguing that Mooney fails to disclose every requirement of claim 17. The points discussed above with respect to claim 1 over Mooney are equally applicable to the anticipation rejection of claim 17. For these reasons withdrawal of the rejection is requested for claim 17 and dependents thereof (pages 14-15 of Remarks).
Applicant’s arguments have been considered but are not found to be persuasive. The Examiner’s response advanced for maintaining the rejection of claim 1 also applies to claim 17 and dependents thereof. The rejection is maintained for the same reasons.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

The USPTO Internet website contains Terminal Disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-10, 17, 20-24, 26 and 28 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 4, 11, 12, 15, 17, 19, 21-23 and 28 of copending Application No. 16/320,754 (‘754) further in view of Mooney et al (WO 2007/070660A2; cited in IDS filed 11/13/2019; of record).  Although the conflicting claims are not identical, they are not patentably distinct from each other because: 
Instant claim 1 is drawn to a composition comprising an agaroid structure made from essential solid agaroid having a plurality of interconnected pores and one or more beneficial agents. Dependent claims 2 and 4-10 recite limitations regarding beneficial agents being dispersed, the beneficial agents being hyaluronic acid, collagen and hydroxyl apatite, the agaroid being precipitated form glycol, combining with pore forming agent, and the agaroid structure being in the form of matrix, sintered agaroid and mat. Instant claim 17 is drawn to a method of treating a condition in a mammal comprising contacting an area of the mammalian body with a composition comprising an agaroid structure made essentially from solid agaroid having a plurality of interconnected pores. Dependent claims 20, 21-24, 26 and 28 are drawn to the method of claim 17 wherein the composition has bone supplement, has an active pharmaceutical, implanting the composition, filling or bulking the soft tissue with the composition and providing scaffold for tissue regeneration and the tissue being soft tissue, bone or neural tissue.
Dependent Claim 4 of ‘754 is drawn to a composition comprising agaroid, glycerin, glycol, the ratio of glycerin to glycol by volume being in the range of 90 to 10 to 50 to 50 and further comprising beneficial agents like steroid, retionoid, imaging contrast agent, anti-microbial agent, etc. Claim 11 is drawn to a method of treating a condition of a mammal comprising contacting an area of the body with the agaroid composition with water to create a gel for use in the area of the mammalian body. Claims 12, 15, 17, 19, 21-23 and 28 recite limitations regarding the composition gelling on contact with the body, contacting the composition at the site of wound or skin injury, the composition applied in the form of a gel, combining composition with a bone supplement and contacting a bone void or graft, further comprising an active pharmaceutical, implanting the composition, applying composition as a gel or bandage and specific classes of agents further being present in the composition.
	Mooney’s teachings are set forth above.
The copending claims of ‘754 differ from the instant claims in that the instant claims are drawn to the use of an agaroid composition that has one or more beneficial agents, whereas the composition of ‘754 has glycerin and glycol.
Although the claims of '754 teach agaroid composition having glycol and glycerin as additional components, one of ordinary skill in the art would arrive at the instant composition in view of Mooney, which teaches the use of agaroid composition without the inclusion of glycerin and glycol and including beneficial and pharmaceutical agents and the use of the composition in the claimed method.
Therefore, one of ordinary skill in the art would have reasonably expected that the instant composition would have same or substantially similar beneficial effects and usefulness in claimed method of treatment in view of Mooney et al. The artisan would be motivated to make and use the claimed composition in the claimed method of treatment since the instant composition has less components, which would reduce the cost and would still be useful in the claimed method of treatment in view of Mooney.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant’s Remarks
Regarding the double patenting rejection of record applicant has requested that it be held in abeyance until allowable subject matter is indicated. The ‘754 application is directed to composition of matter comprising an agaroid, glycerin and a glycol having a ratio range for glycerin to glycol by volume. The Office Action acknowledges that ‘754 does not teach or suggest one or more beneficial agents as in pending claim 1. There is no other feature identified that differentiates the subject matter of claim 1 form the composition of ‘754. The DP rejection does not address the features of interconnected pores as in claim 1. ‘754 does not teach agaroid compositions having plurality of interconnected pores. Nor does it provide any information regarding interconnected pores. Mooney does not cure the deficiencies of ‘754 for at least the reasons previously discussed herein. For at least this reason the DP rejection fails to show that the pending claims are not patentably distinct from the reference claims.
Applicant has also argued that the non-statutory double patenting rejection fails to identify each and every difference between a claim in ‘754 compared to claim 1 in the present application. The rejection is therefore, deficient and should be withdrawn.
The office Action concludes that one of ordinary skill in the art would arrive at the instant composition in view of Mooney, which teaches the use of an agaroid composition without the inclusion of glycerin and glycol and including beneficial and pharmaceutical agents and use the composition in the claimed method. The Office states that the motivation to make and use the composition in the claimed method is reduced cost and the composition would still be useful in the claimed method of treatment in view of Mooney.
The Office fails to show any evidence in Mooney that provides a motivation that a person of ordinary skill in the art would consider for the exclusion of glycerin and glycol from the composition of ‘754 to arrive at the claimed composition. None of the cited references teach an advantage of removing glycerin and glycol form the composition of ‘754. The artisan would not have been motivated to combine the teachings of ‘754 and Mooney to arrive at the instant invention. Should the Office not hold the DP rejection in abeyance Applicant requests reconsideration and withdrawal of the rejection against claim 1 and its dependents in light of the identified deficiencies. The above arguments are equally applicable for the rejection of claim 17 and its dependents (pages 15-18 of Remarks).
Applicant’s arguments have been considered but are not found to be persuasive. As set forth in the rejection, what each claim has been drawn to is recited for both the instant claims and those of ‘754 for comparison. Claim 1 recites an agaroid structure that has plurality of interconnected pores and one or more beneficial agents. However, claim 1 of ‘754 recites a composition comprising a solution comprising and recites an agaroid, glycerin and a glycol which can be propylene glycol or butylene glycol. The term agaroid is broad and includes an agaroid with and without plurality of interconnected pores as in instant claim 1. The only other components recited in claim 1 of ‘754 are glycerin and glycol and a ratio range for glycerin to glycol, which is the difference between instant claim 1 and claim 1 of ‘754. This has been pointed out in the ODP rejection.
As set forth above, Mooney teaches scaffolds made using agarose, which can be stiff and tough like a solid, have interconnected pores, and that the scaffolds can also have beneficial agents. It is seen from Mooney’s teachings that the scaffolds can be made without glycerin and glycol (selected from propylene glycol and butylene glycol)l, and they can be used for treating wounds. This teaching of Mooney clearly tells one of ordinary skill in the art that glycerin and glycol are not needed as components with the agaroid for the application taught by Mooney. Hence, the artisan will find it obvious to arrive at the agaroid composition as in instant claim 1. When making a composition comprising active agents it is logical to use only those components that are needed and are important for the purpose for which the composition is made. Any additional component or components that is/are not needed is/are deemed unnecessary, not just from the point of view of the purpose of use, but also from the cost point of view. It is well within the skill of the artisan to recognize this from the claims of ‘754 and the teachings of Mooney. There is motivation to arrive at the instant composition from the claims of ‘754 and the teachings of Mooney. The ODP rejection is maintained.


Conclusion
Pending claims 1-2, 4-10, 13, 15-17, 20-24, 26 and 28 are rejected



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654. The examiner can normally be reached M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623